22 So.3d 131 (2009)
Courtney CHILCOTT, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-2429.
District Court of Appeal of Florida, Fifth District.
November 13, 2009.
*132 Courtney Chilcott, Jr., Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Courtney Chilcott, Jr., seeks a writ of mandamus because the circuit court has not ruled on his rule 3.850 motion for postconviction relief filed in January 2008. The last action taken in the underlying proceeding was on September 23, 2009, when the circuit court granted a sixty-day extension of time for the State to file a response to the rule 3.850 motion. The response will be due on or about November 23, 2009.
Given the slow progress in the underlying proceeding, we cannot be certain that a ruling will be issued within two years of the filing date of the rule 3.850 motion if Chilcott is not granted relief by this court. We, therefore, grant the petition for writ of mandamus and direct the circuit court to issue a ruling on Chilcott's rule 3.850 motion by December 23, 2009, which is thirty days after the date the State's response is due. See Deboles v. State, 960 So.2d 899 (Fla. 5th DCA 2007); Lewis v. State, 934 So.2d 605 (Fla. 5th DCA 2006).
PETITION GRANTED.
SAWAYA, ORFINGER and COHEN, JJ., concur.